The judgment below is affirmed, for the reasons expressed in the Supreme Court.
The alleged fatal variance between the proof and the indictment and the impropriety of certain questions to the plaintiff in error in reference to his knowledge concerning R.S. 40:25-2 were not assigned as the basis for reversal in the assignments of error and the causes for reversal filed below. The Supreme Court therefore did not decide or pass upon the questions and they cannot be presented or considered in this court. State v.Lavieri, 93 N.J.L. 201.
For affirmance — THE CHANCELLOR, BODINE, DONGES, WACHENFELD, BURLING, DILL, FREUND, MCLEAN, SCHETTINO, JJ. 9.
For reversal — None. *Page 544